Citation Nr: 1737250	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service-connection for a left wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to June 1991. The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that declined to reopen the claim for service connection for a left wrist disability.

A December 2015 Board decision reopened the claim based on the Veteran's submission of new and material evidence. The issue of service-connection was remanded for further development. 

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, left wrist degenerative joint disease and positive ulnar variance is related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for left wrist degenerative joint disease and positive ulnar variance have been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2016), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. As this decision grants the claim, further discussion of the VCAA is not necessary at this time. 

As previously stated, in December 2015, the Board remanded the issues currently on appeal. All remand instructions were properly followed. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

III. Factual Background 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) show that he was involved in a motorcycle accident in November 1989. Records show that his left foot was broken so severely that it required surgery. STRs also show that in January 1990, while tightening a motorcycle chain, the Veteran slipped and hit his left hand on the ground full force. He reported sick call with complaints of pain and swelling. Finally, records show that the Veteran had an X-ray of his left hand subsequent to punching someone in the mouth. The examination showed that there were no fractures or significant soft tissue abnormalities. 

A June 1991 document reveals that the veteran waived a separation examination.
There is no competent evidence of a left wrist disorder for years following his separation from active duty.

In private medical records dated April 2004, Dr. K. diagnosed the Veteran with disk damage with perforation and chondromalacia at the triquetrum and lunate bone of the left hand. The Veteran was treated for this via an arthroscopy in December 2000. He stated that the Veteran showed pain in the area at the time of his clinical admission examination, and the ulnar stress-test was positive. He also diagnosed the Veteran with ulnar impaction syndrome on the left. He went on to state that the Veteran was treated for this diagnosis by a surgical shortening of the ulnar nerve in March 2001. 

In an August 2005 letter, Dr. D. stated that there is a connection between the Veteran's current left wrist disability and his in-service injury. He noted that in September 2000, the Veteran suffered pain in his left wrist as a result of working with a scissor which caused excess strain on the left wrist. Subsequently, the Veteran was examined for said pain, and during the examination there was chondromalacia at the triquetrum and lunate bones. Dr. D. stated that the arthroscopic examination showed ulna impaction syndrome, which was caused by the motorcycle accident, in 1989 where the Veteran supported himself on his left hand. "Thus, the injury in the left arm, the operation with shortening of ulnaris-osteotomy... can be attributed to the motorcycle accident in 1989."

In October 2009, the Veteran was being treated by VA Dr. P, whom also stated that the Veteran's current disability was related to his in-service accident. Dr. P. noted how the Veteran's motorcycle accident in service and how he landed on his outstretched hands of both arms but only hurt the right wrist at the time. He went on to state that the Veteran had persistent ulnar side wrist pain after healing from the injury and was advised to have an ulnar shortening procedure because of the presence of a long ulna. Dr. P. explained that a long ulna in a normally shaped wrist will compress the triangular fibrocartilage between the triquetrum and the ulna, and renders the cartilage susceptible to injuries specifically of the sort the Veteran encountered. The shortening procedure however did not change his ulnar area pain, and in January 2009 tenderness over the ulno-menisco-triquetral joint was noted. Subsequent MRI examinations in February 2009 documented a tear of the triangular fibrocartilage on that side. Dr. P. went on to state that "the chain of events seems unmistakable," and indicated that the Veteran should be service-connected for his left wrist and he did not understand why it was denied. 

The Veteran was afforded a VA exam in February 2016. The examiner diagnosed degenerative joint disease, positive ulnar variance and status post ORIF distal left ulnar diaphyseal fracture, healed, and status post open arthrotomy for left ulnar shortening. However, he concluded that the Veteran's claimed condition was less likely than not incurred or caused by his in-service injury. The examiner opined that no STR's indicated that there was a problem with the Veteran's left wrist as a result of his 1989 motorcycle accident. The examiner also stated that the Veteran's post service history, injuries and two surgical procedures are most likely cause of the left wrist condition. 

As stated above, the Veteran was afforded a Board video hearing in October 2015. At said hearing the Veteran testified that he used his left hand to stop himself from falling during his 1989 motorcycle accident. After the accident, while at the hospital, he told the doctors that his left hand hurt, however, the doctors were more concerned with his foot which had been crushed. He went on to state that in 2005, while working, he swung down to hit something and his left wrist popped. When he went to the doctor about it, they suggested arthroscopic surgery. As a result they found out that he had impact syndrome. The Veteran also stated that he had been seeing Dr. P. for 3 or 4 years once or twice a week. 

IV. Analysis 

The Veteran contends that service connection is warranted for a left wrist disability, as it was caused by a motorcycle accident that occurred during service. The Veteran continues to suffer pain in the left wrist when performing any activity that requires movement in the left wrist or arm. The record establishes a current wrist disability and that the motorcycle accident, as well other left hand related incidents, did occur in service. 

Regarding the nexus element, there are conflicting opinions as to whether the Veteran's currently diagnosed left wrist disability is related to his in-service accident. Both private Dr. D. and VA Dr. P. attribute the Veteran's left wrist injury and disability to his in-service motorcycle accident. Both also state that said injury necessitated the Veteran's later surgeries. Dr. P. even goes on to emphatically state that the Veteran should be service connected for this disability. The only negative nexus opinion came from the February 2016 VA examiner. 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current left wrist disability is related to his service. Resolving reasonable doubt in favor of the Veteran, service connection for a left wrist disability is granted.


ORDER

Entitlement to service-connection for left wrist degenerative joint disease and positive ulnar variance is granted.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


